1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8                                                  ***
9     EVANS TUTT,                                          Case No. 3:19-cv-00198-MMD-WGC
10                                            Plaintiff,                     ORDER
11           v.
12    WARDEN BACA, et al.,
13                                       Defendants.
14
15
16   I.     DISCUSSION

17          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections,

18   has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has filed an

19   application to proceed in forma pauperis. (ECF No. 1, 1-1).

20          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to

21   28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

22   proceed in forma pauperis and attach both an inmate account statement for the past six

23   months and a properly executed financial certificate. Plaintiff has not filled out the second

24   and third pages of the application to proceed in forma pauperis and has not signed it.

25   (See ECF No. 1). As such, the in forma pauperis application is denied without prejudice.

26   The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until

27   the matter of the payment of the filing fee is resolved.           Plaintiff will be granted an

28   opportunity to cure the deficiencies of his application to proceed in forma pauperis, or in
1    the alternative, pay the full filing fee for this action. If Plaintiff chooses to file a new
2    application to proceed in forma pauperis he must file a fully complete application to
3    proceed in forma pauperis.
4    II.    CONCLUSION
5           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
6    in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
7           IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
8    approved form application to proceed in forma pauperis by a prisoner, as well as the
9    document entitled information and instructions for filing an in forma pauperis application.
10          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
11   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
12   the correct form with complete financial attachments in compliance with 28 U.S.C. §
13   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
14   fee and the $50 administrative fee).
15          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
16   dismissal of this action may result.
17          IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
18   (ECF No. 1-1), but shall not file it at this time.
19          DATED: April 18, 2019.
20
21                                                UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                   -2-
